AGREEMENT made this 3d day of April, 2006, by and between Collective
Technologies,  whose address is 205 Avenida Del Mar #7, San Clemente CA , 92764
hereinafter referred to as "Consultant", and Frezer, Inc.,  whose principal
place of business is 1010 University Ave, Ste 40, San Diego CA,
92103 hereinafter referred to as "Company".




WHEREAS, Company desires to engage services of the Consultant to perform for the
Company consulting services regarding the retro fitting and design of a
stem-cell storage tank.




Whereas, Consultant  desires to  perform for the Company consulting services
retro fitting and design of a stem-cell storage tank.










NOW, THEREFORE, It is agreed as follows



1.  Compensation. As full compensation for services rendered, Company shall
issue 20,000 common restricted shares to Consultant as a retainer. The
consideration shall be due no later than April 20, 2006. further compensation
shall be the hourly rate of $125 (per hour) for services rendered in this
project..




2. Liability.Consultant shall not be liable to the Company, or to anyone who may
claim any right due to any relationship with the Company, for any acts or
omissions in the performance of services on the part of Consultant or on the
part of the agents or employees of Consultant, except when said acts or
omissions of Consultant are due to willful misconduct or gross negligence.  The
Company shall hold the Consultant free and harmless from any obligations, costs,
claims, judgments, attorneys' fees, and attachments arising from or growing out
of the services rendered to the Company  pursuant to the terms of this agreement
or in any way connected with the rendering of services, except when the same
shall arise due to the willful misconduct or gross negligence of the Consultant
 and the Consultant is adjudged to be guilty of willful misconduct or gross
negligence by a court of competent jurisdiction.





3. Governing Law.  This Agreement shall be governed by the laws of the State of
California.  





 Frezer, Inc.







David R. Koos

Chairman and CEO













Collective Technologies




Name:_____________

By its:_____________





1





